Citation Nr: 1503796	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from November 2003 to April 2004 and from July 2004 to October 2005.  The evidence of record also suggests additional periods of unconfirmed service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 

A review of the record indicates that additional development is required prior to adjudicating the Veteran's claim.  In his November 2011 application for educational benefits, the Veteran reported that he had active duty from October 2003 to April 2004, July 2004 to November 2005, November 2005 to February 2007, and from February 2007 to present.  The AOJ has acknowledged that he is presently serving in an active duty status.  

In an April 2012 statement, the Veteran reported that he was currently confined at the Naval Consolidated Brig in Charleston, South Carolina and had not been discharged from the United States Army.  He further noted that prior to his incarceration he had three honorable periods of service and therefore he should be afforded educational benefits.  Although the claims file contains DD Forms 214 covering the Veteran's periods of active duty from November 2004 to April 2004 and from July 2004 to October 2005, those records do not indicate the character of the Veteran's discharge.  Moreover, DD Forms 214 for the Veteran's additional periods of reported active duty have not been associated with the claims file.  He also argues that he is in the process of appealing his conviction.  Therefore, additional development is needed to clarify the facts and circumstances surrounding the Veteran's periods of service.  Accordingly, on remand the AOJ should obtain and associate with the claims file the Veteran's complete service personnel records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records, to include all DD Forms 214.  Records pertaining to legal proceeding  involving the Veteran should also be obtained including, but not limited to, the record of trial, verbatim trial transcript, and promulgating order.  Document all efforts to obtain these records along with any negative responses.  If the service personnel and/or legal records cannot be obtained, notify the Veteran of the steps taken to obtain the records and request that he furnish any such records in his possession or identify the possible location of such records.

2.  After completing the requested development and any other development warranted, readjudicate the claim on appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an adequate opportunity to respond.  Thereafter, return the appeal to the Board, as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




